Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 1 of 80 Page ID #:23




                                                         Exhibit 1 Page 23
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 2 of 80 Page ID #:24




                                                         Exhibit 1 Page 24
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 3 of 80 Page ID #:25




                                                         Exhibit 1 Page 25
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 4 of 80 Page ID #:26




                                                         Exhibit 1 Page 26
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 5 of 80 Page ID #:27




                                                         Exhibit 1 Page 27
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 6 of 80 Page ID #:28




                                                         Exhibit 2 Page 28
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 7 of 80 Page ID #:29




                                                         Exhibit 2 Page 29
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 8 of 80 Page ID #:30




                                                         Exhibit 2 Page 30
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 9 of 80 Page ID #:31




                                                         Exhibit 2 Page 31
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 10 of 80 Page ID #:32




                                                          Exhibit 2 Page 32
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 11 of 80 Page ID #:33




                                                          Exhibit 2 Page 33
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 12 of 80 Page ID #:34




                                                          Exhibit 2 Page 34
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 13 of 80 Page ID #:35




                                                          Exhibit 2 Page 35
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 14 of 80 Page ID #:36




                                                          Exhibit 2 Page 36
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 15 of 80 Page ID #:37




                                                          Exhibit 2 Page 37
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 16 of 80 Page ID #:38




                                                          Exhibit 2 Page 38
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 17 of 80 Page ID #:39




                                                          Exhibit 2 Page 39
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 18 of 80 Page ID #:40




                                                          Exhibit 2 Page 40
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 19 of 80 Page ID #:41




                                                          Exhibit 2 Page 41
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 20 of 80 Page ID #:42




                                                          Exhibit 2 Page 42
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 21 of 80 Page ID #:43




                                                          Exhibit 2 Page 43
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 22 of 80 Page ID #:44




                                                          Exhibit 2 Page 44
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 23 of 80 Page ID #:45




                                                          Exhibit 2 Page 45
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 24 of 80 Page ID #:46




                                                          Exhibit 2 Page 46
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 25 of 80 Page ID #:47




                                                          Exhibit 2 Page 47
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 26 of 80 Page ID #:48




                                                          Exhibit 2 Page 48
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 27 of 80 Page ID #:49




                                                          Exhibit 2 Page 49
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 28 of 80 Page ID #:50




                                                          Exhibit 2 Page 50
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 29 of 80 Page ID #:51




                                                          Exhibit 2 Page 51
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 30 of 80 Page ID #:52




                                                          Exhibit 2 Page 52
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 31 of 80 Page ID #:53




                                                          Exhibit 2 Page 53
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 32 of 80 Page ID #:54




                                                          Exhibit 2 Page 54
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 33 of 80 Page ID #:55




                                                          Exhibit 3 Page 55
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 34 of 80 Page ID #:56




                                                          Exhibit 3 Page 56
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 35 of 80 Page ID #:57




                                                          Exhibit 3 Page 57
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 36 of 80 Page ID #:58




                                                          Exhibit 3 Page 58
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 37 of 80 Page ID #:59




                                                          Exhibit 3 Page 59
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 38 of 80 Page ID #:60




                                                          Exhibit 3 Page 60
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 39 of 80 Page ID #:61




                                                          Exhibit 3 Page 61
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 40 of 80 Page ID #:62




                                                          Exhibit 3 Page 62
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 41 of 80 Page ID #:63




                                                          Exhibit 3 Page 63
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 42 of 80 Page ID #:64




                                                          Exhibit 3 Page 64
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 43 of 80 Page ID #:65




                                                          Exhibit 3 Page 65
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 44 of 80 Page ID #:66




                                                          Exhibit 3 Page 66
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 45 of 80 Page ID #:67




                                                          Exhibit 3 Page 67
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 46 of 80 Page ID #:68




                                                          Exhibit 3 Page 68
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 47 of 80 Page ID #:69




                                                          Exhibit 3 Page 69
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 48 of 80 Page ID #:70




                                                          Exhibit 3 Page 70
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 49 of 80 Page ID #:71




                                                          Exhibit 3 Page 71
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 50 of 80 Page ID #:72




                                                          Exhibit 3 Page 72
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 51 of 80 Page ID #:73




                                                          Exhibit 3 Page 73
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 52 of 80 Page ID #:74




                                                          Exhibit 3 Page 74
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 53 of 80 Page ID #:75




                                                          Exhibit 3 Page 75
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 54 of 80 Page ID #:76




                                                          Exhibit 3 Page 76
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 55 of 80 Page ID #:77




                                                          Exhibit 3 Page 77
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 56 of 80 Page ID #:78




                                                          Exhibit 3 Page 78
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 57 of 80 Page ID #:79




                                                          Exhibit 4 Page 79
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 58 of 80 Page ID #:80




                                                          Exhibit 4 Page 80
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 59 of 80 Page ID #:81




                                                          Exhibit 4 Page 81
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 60 of 80 Page ID #:82




                                                          Exhibit 4 Page 82
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 61 of 80 Page ID #:83




                                                          Exhibit 4 Page 83
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 62 of 80 Page ID #:84




                                                          Exhibit 4 Page 84
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 63 of 80 Page ID #:85




                                                          Exhibit 4 Page 85
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 64 of 80 Page ID #:86




                                                          Exhibit 4 Page 86
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 65 of 80 Page ID #:87




                                                          Exhibit 4 Page 87
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 66 of 80 Page ID #:88




                                                          Exhibit 4 Page 88
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 67 of 80 Page ID #:89




                                                          Exhibit 4 Page 89
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 68 of 80 Page ID #:90




                                                          Exhibit 4 Page 90
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 69 of 80 Page ID #:91




                                                          Exhibit 4 Page 91
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 70 of 80 Page ID #:92




                                                          Exhibit 4 Page 92
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 71 of 80 Page ID #:93




                                                          Exhibit 4 Page 93
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 72 of 80 Page ID #:94




                                                          Exhibit 4 Page 94
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 73 of 80 Page ID #:95




                                                          Exhibit 4 Page 95
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 74 of 80 Page ID #:96




                                                          Exhibit 4 Page 96
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 75 of 80 Page ID #:97




                                                          Exhibit 4 Page 97
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 76 of 80 Page ID #:98




                                                          Exhibit 4 Page 98
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 77 of 80 Page ID #:99




                                                          Exhibit 4 Page 99
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 78 of 80 Page ID #:100




                                                         Exhibit 4 Page 100
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 79 of 80 Page ID #:101




                                                         Exhibit 4 Page 101
Case 8:19-cv-02444-JLS-JDE Document 1-1 Filed 12/17/19 Page 80 of 80 Page ID #:102




                                                         Exhibit 4 Page 102
